Citation Nr: 1047592	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of March 
2007.  In March 2010, the Veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen previously denied 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Service connection for mitral valve prolapse was previously 
denied in rating decisions dated in November 1990 and November 
1997.  The Veteran did not appeal those decisions, and they are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2010).  If, however, new and material evidence is 
received with respect to a claim which has been disallowed, the 
claim will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

At his hearing, the Veteran testified that he was awarded 
disability benefits by Social Security Administration (SSA), due 
to disabilities including mitral valve prolapse, in approximately 
2007.  The duty to assist requires that potentially relevant SSA 
records must be obtained prior to a final decision.  See 38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the 
Veteran's claim for SSA disability benefits, 
which was granted in approximately 2007, 
including all medical records compiled in 
reaching that decision.  All efforts to 
obtain these records, and the responses 
received, must be documented in the claims 
file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.

2.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claim on appeal.  If the 
claim remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and given 
an opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


